 1
                                                                                    JS-6
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11   STEPHEN H. BAFFORD, et al.,                )
                                                ) Case No. 2:18-cv-10219-ODW (Ex)
12                      Plaintiffs,             )
                                                ) FINAL JUDGMENT
13         vs.                                  )
                                                )
14                                              )
     NORTHROP GRUMMAN                           )
15   CORPORATION, et al.,                       )
                                                )
16                      Defendants.             )
                                                )
17

18         On January 7, 2020, the Court filed an Order Granting Defendants’ Motion
19   to Dismiss, dismissing Plaintiffs’ state-law claims with prejudice and granting
20   Plaintiffs leave to amend their remaining claims. (Order, ECF No. 68.) On January
21   22, 2020, Plaintiffs filed a Notice of Intent Not to File Amended Complaint. (ECF
22   No. 69.) Accordingly, the Court hereby enters Judgment in favor of Defendants
23   and dismisses all of Plaintiffs’ claims with prejudice. The Clerk of the Court shall
24   Close the Case.
25         IT IS SO ORDERED.
26   Dated: February 3, 2020                ____________________________
27                                                 OTIS D. WRIGHT, II
                                                   United States District Judge
28
